DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



2.	Applicant’s election on November 28, 2022, of Group IX without traverse (claims 15-28, SEQ ID NO: 3), is acknowledged. 



3.	The Preliminary Amendment filed on June 7, 2021, has been received and entered.


Claim Disposition

4.	Claims 1-14 have been cancelled. Claims 15-28 are pending and are under examination. 

Information Disclosure Statement
5.	The Information Disclosure Statements filed on June 7, 2021, August 31, 2021 and September 3, 2021, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.



Specification Objection

6.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information found on page 1 needs to be updated since US Application No. 16/301528 is now US Patent No. 11058129.
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 52, for example.  It is suggested that http:// is deleted.
Correction is required.




Claim Objections

7.	Claims 16-28 are objected to for the following informalities:
Claims 16-28 are objected to as depending from a rejected base claim.
For clarity and precision of claim language it is suggested that claim 24 is amended to spell out the acronym “E. coli”.
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



8.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 15 is/are directed to, “a polynucleotide encoding a GH36 polypeptide having alpha-galactosidase activity, wherein the GH36 polypeptide has at least 98% sequence identity to the amino acid sequence set forth in SEQ ID NO: 3. The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the claimed invention encompasses products that have characteristics that are not markedly different from the product’s naturally occurring counterpart in its natural state.
The rationale for this determination is provided below:
The claimed polynucleotide is not defined as being isolated and although it encodes a polypeptide that is 98% identical to SEQ ID NO:3 this could be due to natural variations and still reads on 100% with the “at least” language. No alteration is described in the DNA or protein structures. A natural truncation does not equate to a structure that is markedly different than the judicial exception. The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product. There is no indication in the claim that the protein structure is altered due to a mutation in the encoding gene.  A  naturally occurring gene could be the coding sequence of the claimed polypeptide. 
The judicial exception is recited with general instructions with the encoding language, however there are no indicia in the claims or specification that there is a marked difference in the structure of the products.  Claim 15 is not patent eligible because an analysis of the claimed invention as a whole indicates that the claim is directed to a product that does not on its face satisfy the hand of man, and it is concluded that the product is not markedly different in structure from the naturally occurring counterpart products. The claimed invention as a whole is not informative because while the claim is limited to a particular structure, the claimed product is claimed with a very high level of generality. The claim limitations found in claim 15 for example, recites the judicial exception with a structure that involves specific percentages of sequence identity to the natural structure and there is no additional element in the claim. A truncation of a structure does not render it non-natural and the percentages reads on a 100% in the claims. There is no additional element reported in the claimed invention that makes clear that the instantly claimed gene and expression product is markedly different (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972). 

9.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The polynucleotide as claimed appears to be a naturally occurring product. The product does not constitute patentable subject matter absent recitation of  “isolated and purified” in the preamble. See American Wood v. Fiber Disintegrating Co., 90 U. S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U. S. 1 (1931); Funk Brothers Seed Co. v. Kalo Inoculant, 33 U. S. 127 (1948); and Diamond v. Chakrabarty, 206 USPQ 193 (1980).



10.	No claims are presently allowable, however, SEQ ID NO:3 is free of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652